Case: 21-51107     Document: 00516260550         Page: 1     Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                       March 30, 2022
                                  No. 21-51107
                                                                        Lyle W. Cayce
                                Summary Calendar
                                                                             Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Leobardo Rodriguez-Loaza,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 4:21-CR-694-1


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Leobardo Rodriguez-Loaza appeals his conviction and sentence for
   illegal reentry into the United States under 8 U.S.C. § 1326(a) and (b)(2).
   For the first time on appeal, Rodriguez-Loaza contends that the recidivism
   enhancement in § 1326(b) is unconstitutional because it permits a sentence


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51107     Document: 00516260550          Page: 2   Date Filed: 03/30/2022




                                   No. 21-51107


   above the otherwise-applicable statutory maximum established by § 1326(a),
   based on facts that are neither alleged in the indictment nor found by a jury
   beyond a reasonable doubt. While Rodriguez-Loaza acknowledges this
   argument is foreclosed by Almendarez-Torres v. United States, 523 U.S. 224
   (1998), he nevertheless seeks to preserve it for possible Supreme Court
   review. In addition, Rodriguez-Loaza has filed an unopposed motion for
   summary disposition.
          This court has held that subsequent Supreme Court decisions such as
   Alleyne v. United States, 570 U.S. 99 (2013), and Apprendi v. New Jersey, 530
   U.S. 466 (2000), did not overrule Almendarez-Torres. See United States v.
   Pervis, 937 F.3d 546, 553-54 (5th Cir. 2019). Thus, Rodriguez-Loaza is
   correct that his argument is foreclosed, and summary disposition is
   appropriate. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th
   Cir. 1969).
          Rodriguez-Loaza’s motion is GRANTED and the district court’s
   judgment is AFFIRMED.




                                        2